DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 2 [ apparatus claims 23-29] made with traverse in the reply of 11/07/2022, has been acknowledged. Applicant contends that the restriction requirement is improper because, first, the claims, allegedly, have unity under 37 CFR 1.475 (b).as being ‘directed to a process and a product’; second, the International Searching Authority ‘did not find a lack of unity of invention’; third, / fourth, ‘the ISA identified prior art documents are already of record’ and, thus, there is no serious burden’ for examining all of the claims since ‘i) the inventions must be independent or distinct as claimed, and (1i) there must be a serious burden’ if restriction is not required.  Examiner strongly disagrees and notes that, first, while 37 CFR 1.475 (b) establishes an a priori unity of invention for a product and a process where the process is ‘specially adapted for the manufacture of said product’, the instant process claims do not specifically require all particulars of the instant apparatus claims. Second, the unity of invention is evident only after taking the prior art into consideration. The prior Office action clearly explained that the only technical feature common for the inventions 1 and 2, is a well with ‘at least regionally planar’ base, at least one bio-sensor and liquid medium capable of being frozen with bio-cells. This shared feature is not special because it does not contribute any novelty over the prior art, as evidenced, for example, by Figure 3B of Zimmermann et al. US-20100038247, showing well 22 with ‘at least regionally planar’ base 40B, at least one bio-sensor 40S and aqueous medium 30 
capable of being frozen with bio-cells. Therefore, the unity of inventions is lacking a posteriori. As to the alleged lack of a serious search burden and lack of claim independence, applicant is attempting to apply the US restriction practice to the national stage entry application, which is improper. Therefore, the 09/06/2022 restriction is maintained. Accordingly, claims `16-22 and 30-33 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 23, it is unclear from the claim language how the medium can be ‘present [i.e., maintained] in a frozen state’ as recited, in the absence of any freezer. It is also unclear how the wells [i.e., holes] can be formed in the absence of a supporting material layer [such as a plate]. Furthermore, the instant claim language fails to set forth any structural inter-relationships between the major components of the at least one well, namely, between the opening, the base, the sensor(s) and the medium. It is further unclear at what level of topography the base must be planar ‘regionally’. Additionally, with respect to the ‘biological cells’, note that inclusion of the materials or articles worked upon by a structure being claimed does not impart patentability to the claims. Moreover, the biological cells as recited, are construed as phenomena of nature, which is not a patentable subject matter. 
	In claim 26, it is not clear what structural features of the claimed device must be defined by the implied method of making / pre-conditioning, in particular, by sterilizing [i.e., making the device free from all viable microorganisms] and / or hydrophilizing specifically by argon plasma, as recited.  It is also unclear how the device can be made free of microorganisms, when claim 1 currently requires the presence of biological cells. 
	In claim 27, the combination of a broader term, ‘elevated portion’, with a narrower term, ‘ring-shaped elevated portion’, does not clearly set forth the metes and bounds of the patent protection sought. Additionally, ‘the well’ lacks antecedent basis. Also note that the features that are not positively recited as part of the claimed invention [such as the ‘elevated portion(s)], are not accorded patentable weight when evaluated for patentability. 
	In claim 28, it is unclear from the claim language whether or not the claimed apparatus [that can include only one well, according to claim 23], assumed to be a stand alone physically distinct structure, is intended to be made commercially available by being cut out of the multi-well plate, as recited. Additionally, it is not clear how  the other well(s) of the multi-well plate must be structurally inter-related with the multiple wells of claim 1. Note that the instant claim language fails to positively include the plate as part of the claimed invention.
	In claim 29, ‘the cell culture medium’ lacks antecedent basis. 
5.	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
 
6.	Claim 29 is rejected under 35 U.S.C. § 112, fourth paragraph, as being unpatentable for being in an improper dependent form. 
While the independent claim 23 defines the medium as comprising biological cells, the dependent claim 29 broadens the scope of claim 23 by the recitations in paragraphs (i) and (ii). Therefore, claim 29 fails to further limit the claim it depends from. 	
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlstadter  et al., [US 20050052646]. 
	With respect to claims 23-25 and 28-29, Wohlstadter discloses multi-well assay plate devices comprising, as shown in Figure 10B, at least one well 1002 having an upper opening, at least regionally planar base 1060, at least one electrode [‘electrical sensor ‘] 1052 arranged on the base, and a medium capable of being subject to cryopreservation and comprising biological cells  / microorganisms as recited [see paragraphs [0661], [0724]].  Wohlstadter also explains in [0501] that the apparatus can further include a .refrigeration unit  / storing plates. 
	Referring to claim 26, the at least one well can comprise metal and/or plastic [see paragraphs [0131] -[0132]]. 
Referring to claim 27, the well is capable of being provided with an elevated portion, such as portion 1040. t is further noted that the features not positively recited as part of the claimed invention [such as the elevated portion, including all associated details] are not accorded patentable weight when evaluated for patentability. 

Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the implied ‘planar ‘regions’  of the well, as well as multiple sensors within one well, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798